IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 45 MM 2022
                                                 :
                            Respondent           :
                                                 :
                                                 :
                   v.                            :
                                                 :
                                                 :
 SANTOS B. RAMOS-RODRIGUEZ,                      :
                                                 :
                            Petitioner           :


                                         ORDER



PER CURIAM

        AND NOW, this 29th day of July, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.




A True Copy Elizabeth E. Zisk
As Of 07/29/2022


Attest: ___________________
Chief Clerk
Supreme Court of Pennsylvania